DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2022 has been entered.
 
Response to Amendment
Applicants’ submission, filed on 07/21/2022, in response to claims 1-6, 8, 10-11, and 13-19 rejection from the final office action (01/21/2021), by amending claims 1, 6, 8, 11, 14-15, and 17-19 and adding new claims 20-21 is entered and will be addressed below.

Claim Interpretations
The claimed “a gap communicating with the ejection hole to introduce the carrier gas is provided between the first block and second block” of claim 2 is buffer space 154 described in Applicants’ Specification and Fig. 5, not the gap 112b inside the vaporization vessel 111 (Fig. 3).

The “the liquid source comprises hydrogen peroxide” of claim 10 is considered an intended use of the apparatus.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 10-11, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao et al. (US 20080245306, hereafter ‘306), in view of Ashihara et al. (US 20140302687, hereafter ‘687), Runnberg et al. (US 20190083669, hereafter ‘669), Porter et al. (US 20020121249, hereafter ‘249), Cho et al. (KR 20090054587, hereafter ‘587), and Tanaka et al. (US 20110180002, hereafter ‘002).
‘306 teaches some limitations of:
Claim 11: Vaporizer And Semiconductor Processing System (title), by forming semiconductor layers, insulating layers, and conductive layers in predetermined patterns on the target substrate ([0002], last sentence, the claimed “A substrate processing apparatus comprising”):
the film formation section 100 comprises a low-pressure CVD apparatus of the batch type having a vertical reaction tube 110 used as a reaction chamber (process chamber). A wafer boat 120 that supports a number of wafers W can be loaded and unloaded into and from the reaction tube 110 (Fig. 1, [0029], the claimed “a process chamber where a substrate is processed”);
The gas supply system 200 includes a storage vessel 1, a vaporizer 2, and piping lines connected to them ([0030], the claimed “a vaporizer comprising”):
FIG. 2 is a sectional side view showing the vaporizer 2 used in the system shown in FIG. 1. The vaporizer 2 includes a cylindrical airtight container 40 used as a unit body for defining a vaporizer process space, and a rectangular cover 41 covering the outer surface of the container 40. The container 40 is formed of a vertical cylinder of stainless steel ([0034], the claimed ““a vaporization vessel constituted by a first body having a tubular shape“), A cylindrical heat-exchange lower block 31 having a smaller diameter than the container 40 is disposed on the bottom of the container 40. The heat-exchange lower block 31 comprises an airtight hollow casing 31a defining the outer contour ([0035]), the casing 31a may be made of a non-transparent material, such as stainless steel ([0037], last sentence, the claimed “and a second body having a tubular shape with a closed top end, wherein the second body is arranged inside the first body“, note steel lower block 31 is applied to the rejection, the alternative quartz lower block 31 of ‘306 is not applied to the rejection);
The liquid material is delivered into the container 40 from a spray port 30a (having a hole diameter of, e.g., 0.1 mm) at the distal end of the injector 30 in an atomized state (as mist) ([0034], last sentence), Consequently, along with this nitrogen gas, the liquid material in an atomized state is supplied into the vaporizer 2 ([0047], last sentence, the claimed “an atomizer configured to atomize a liquid source using a carrier gas and to supply the liquid source into the vaporization vessel via an ejection hole”);
The stainless steel container 40 is the claimed “a metal block comprising a first portion of the metal block” and the stainless steel hollow casing 31a is the claimed “a second portion of the metal block“,
The cover 41 contains a plurality of heaters 48 formed of resistive heating bodies, which are disposed to extend in, e.g., the longitudinal direction of the container 40 and surround the container 40 ([0039], the claimed “a first heater surrounding the first portion of the metal block”); 
where heating is performed by radiant heat from the internal heater 33, the surface of the casing 31a is mainly heated, while the temperature of the atmosphere inside the casing 31a is not so increased ([0049], 2nd last sentence, the claimed “a first heater surrounding the first portion of the metal block“); 
an output port 32 is formed near the bottom of the container 40 to output the process gas from the vaporizer 2 ([0038], 3rd sentence, the claimed “an exhaust port connected to a tubular vaporization space formed between the first body and the second body; and a gas pipe connected to the exhaust port”), 
The vaporizer 2 is connected to the reaction tube 110 of the film formation section 100 through the supply line (process gas supply line) 53 ([0043], the claimed “and configured to supply a vaporized gas delivered by the vaporizer to the process chamber”, see also Fig. 1).

	‘306 does not teach the other limitations of:
Claim 11: (11A) (a vaporization vessel constituted by a first) quartz (body having a tubular shape and a second) quartz (body having a tubular shape with a closed top end, wherein the second) quartz (body is arranged inside the first) quartz (body);
(a metal block comprising a first portion of the metal block) surrounding the first quartz body (and a second portion of the metal block) inside the second quartz body; 
(an exhaust port connected to a tubular vaporization space formed between the first) quartz (body and the second) quartz (body);
(11B) wherein a distance between the top end of the second quartz body and the exhaust port is larger than a distance between the ejection hole and the top end of the second quartz body, and 
(11C) the distance between the top end of the second quartz body and the exhaust port is larger than a distance between a bottom end of the second quartz body and the exhaust port.  

	‘306 further teaches that the internal heater 33 is set at, e.g., 300o C ([0048], 2nd sentence).

‘687 is an analogous art in the field of Substrate Processing Device, Method for Manufacturing Semiconductor Device, and Vaporizer (title), an application insulating material including an inorganic or organic ingredient ([0004], 2nd sentence), particularly the vaporized gas may include a state of a single source molecule or a cluster state in which a plurality of molecules are bonded. In addition, when the gas is generated from the liquid, the liquid may be bound to the single body of the source molecule or may be bound to the cluster state in which the plurality of molecules are bonded. In addition, when the processing quality is decreased, the liquid may be in a mist state in which the plurality of clusters are gathered ([0101]) The vaporizer 114D in which the vaporization container 302 is implemented with a thermal conductive member is exemplified. The thermal conductive member includes any one or both of an internal thermal conductive member 312 and an external thermal conductive member 313. For example, the external thermal conductive member 313 that forms the outside is formed of any one of aluminum, stainless steel …  forming the external thermal conductive member 313 using aluminum and oxidizing the aluminum of the internal thermal conductive member 312 (Fig. 7, [0086], 2nd-4th and 9th sentences, i.e. 312 is aluminum oxide). ‘687 teaches that as the hydrogen peroxide in a vaporized state is supplied onto the substrate, the polysilazane can be uniformly oxidized in a thickness direction ([0080]), The vaporization container 302 is formed of quartz, carbonized silicon, or the like, to prevent a reaction with the processing liquid ([0042], 5th sentence, in other words, quartz as the internal thermal conductive member 312 instead of aluminum oxide). 

‘669 is an analogous art in the field of A HYDROGEN PEROXIDE EVAPORATION DEVICE, AND A METHOD FOR EVAPORATING HYDROGEN PEROXIDE (title) The first temperature may e.g. be between 120-140° C., and the second temperature may e.g. be between 200-250° C ([0012], lower than the 300o C of ‘306, [0048], 2nd sentence). ‘669 teaches that using too high temperatures for the evaporator will create a potential risk that the materials of the evaporator, in particular stainless steel, lose their corrosion resistance ([0005], 3rd last sentence, this corroborates with ‘687’s teaching to protect stainless steel).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have adopted the vaporizer 2 of ‘306 for vaporizing hydrogen peroxide of ‘687, for the purpose uniformly oxidizing polysilazane, as taught by ‘687 ([0080]). Furthermore, to have covered the stainless steel container 40 and the stainless steel hollow casing 31a of ‘306 with quartz (the limitations of 11A), as taught by ‘687, for the purpose of to prevent a reaction with the hydrogen peroxide processing liquid, as taught by ‘687 ([0042], 5th sentence) and ‘669 ([0005], 3rd last sentence, note the 300o C used by ‘306). 

‘306 further teaches that  the flow of the atomized liquid material is expanded by the heat-exchange lower block 31 that enters the center of the flow, and then is guided into the annular space F formed between the inner surface of the container 40 and the heat-exchange lower block 31. Around this space, the atomized liquid material is directly heated by radiant heat from the internal heater 33 inside the heat-exchange lower block 31, thereby making progress of vaporization ([0050], last two sentences).

‘249 is an analogous art in the field of A vaporizer is provided for delivering vapor streams such as high purity streams to a processing destination, such as a wafer processing chamber (abstract), Atomizer 64 includes a base member 16D having a mixing slot 62 formed in a face thereof for producing a venturi effect at a mixing point 66. In the exemplary embodiment shown, base 16D is a substantially planar, rectangular substrate formed of type 316 stainless steel (low carbon vacuum arc re-milled) LVAR selected for its high corrosion resistance (Fig. 12, [0059]), The heater transfers heat to the fluid to raise the fluid temperature up to 30 degrees Celsius. In an exemplary embodiment, however, the fluid temperature is raised about 5 degrees Celsius to avoid degradation of certain precursors that may be used with flow controller 46 ([0052], 3rd last sentence, i.e. very mild heating that does not corrode stainless steel). ‘249 teaches that Mixing slot 62 has a mixing point 66 for atomizing a liquid stream into a gas stream ([0058], 2nd sentence), In an exemplary embodiment, as shown in FIG. 13, gas slot 70 is a serpentine pathway for heating the gas stream to either a predetermined or adjustable temperature. The degree of heating is dependent upon the length of the pathway and type of gas, as well as other factors (e.g., gas velocity and temperature difference between gas and base). The gas stream flowing into a mixing slot may be heated to reduce the heat required to be added to the mixture stream for vaporization ([0064], 2nd sentence), While vaporizer 64E is shown having a serpentine layout, it is recognized by those skilled in the art that gas slot 70 and mixture heating slot 72 may be any number of layouts for heating the gas and mixture, or be essentially straight where necessary ([0066], last sentence).

‘587 is an analogous art in the field of VAPORIZER IN DEPOSITING APPARATUS (title). ‘587 teaches that compared to the linear flow path of the prior art, the source material 12 causes the first and second vaporization spaces 30 of the vaporizer 16 to be formed by the spiral second vaporization space 31 having a relatively long flow path. , 31) can lead to a complete vaporization of the source material (12) (Fig. 3, bottom of page 4).

‘002 is an analogous art in the field of VAPORIZER AND DEPOSITION SYSTEM USING THE SAME (title), a vaporizer is configured to make droplets as small as possible by making the orifice of the nozzle discharging the liquid material to be small, in order to vaporize the liquid material effectively ([0006]). ‘002 teaches that As shown in FIG. 2, vaporizer 300 includes, as divided roughly, a liquid material supply 300A configured to discharge the liquid material with droplets shape (mist shape), and a raw gas generator 300B including a vaporization chamber 360 that produces the raw gas by vaporizing the discharged liquid material in droplets shape ([0045], last sentence), case 370 is constituted by connecting an upper case 372, a middle case 374, and a lower case 376 … Vaporization chamber 360 is formed with a diffusion space 362 formed at upper case 372, a guide space 364 formed at middle case 374, and an outlet space 366 formed at lower case 376 ([0062], middle case 374 corresponds to the annular space F of ‘306 for efficient vaporization by contact, [0063]), a raw gas delivery pipe 382 connected to delivery outlet 378 formed at the sidewall of lower case 376 ([0065], 2nd sentence), for the purpose of avoiding blocking the discharge outlet ([0006], 2nd sentence).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have increased the length of the annular space F of ‘306, for the purpose of more complete vaporization of the source material, as taught by ‘587 (bottom of page 4), furthermore, to make the pathway straight where necessary, as taught by ‘249, for the purpose of managing heat required to be added to the mixture stream for vaporization, as taught by ‘249 ([0064], 2nd sentence). The lengthened annular space F by changing the height of the lower block 31 would have had the limitation of 11B. Also changing the height of the lower block 31, and placing the discharge outlet after the lower block 31 and annular path F (the limitation of 11C), as taught by ‘002, for the purpose of avoiding blocking the discharge outlet, as taught by ‘002 ([0006], 2nd sentence) for the purpose of managing heat required to be added to the mixture stream for vaporization, as taught by ‘249 ([0064], 2nd sentence).


	Claim 1 is rejected for substantially the same reason as claim 11 rejection above.

‘687 teaches the limitations of:
Claim 10: as the hydrogen peroxide in a vaporized state is supplied onto the substrate, the polysilazane can be uniformly oxidized in a thickness direction ([0080], the claimed “wherein the liquid source comprises hydrogen peroxide” (note this is an intended use of the apparatus).  

‘306 further teaches the limitations of:
Claim 13: A run-up space G is defined between the injector 30 and the heat-exchange lower block 31 and has a distance L to further uniformly atomize the atomized liquid material from the injector 30 … an annular space F is defined between the inner surface of the container 40 and the heat-exchange lower block 31 ([0038], the claimed “wherein a vaporization space inside the vaporization vessel includes an upper vaporization space formed between the ejection hole and the top end of the second quartz body and the tubular vaporization space”).  
Claim 17: If the heat-exchange lower block 31 is disposed at the center of the container 30, the pressure difference in the annular space F between the output port 32 side and the opposite side becomes larger due to a sucking force through the output port 32, and the pressure inside the annular space F can be thereby less uniform. In this case, the atomized liquid material cannot uniformly flow through the annular space F, thereby decreasing the vaporization efficiency. Although the present invention covers such a case, but the heat-exchange lower block 31 is preferably offset toward the output port 32 side (the claimed “wherein the length of the gap between the first quartz body and the second quartz body is constant in a circumferential direction of the second quartz body”).  
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over ‘306, ‘687, ‘669, ‘249, ‘587, and ‘002 as being applied to claim 1 rejection above, further in view of Okabe et al. (JP 2009188266, from IDS, hereafter ‘266).
‘002 also teaches Nozzle 320 of the present embodiment is made of resin such as, for example, polyimide or Teflon ([0038]).

The combination of ‘306, ‘687, ‘669, ‘249, ‘587, and ‘002 does not teach the limitations of:
Claim 2: wherein the atomizer is made of synthetic resin, 
the atomizer comprises a first block and a second block, 
the first block is in contact with the vaporization vessel to seal its end portion and is provided with the ejection hole in a portion of the first block exposed to an inside of the vaporization vessel, 
the second block overlaps with the first block and is provided with a nozzle configured to eject the liquid source toward the ejection hole of the first block, 2ANiENDNIENI IN RESPONSE TO OFFICE ACTION MAILED JUNE 25, 2021 APPLICATION No. 16/125,336 
a gap communicating with the ejection hole to introduce the carrier gas is provided between the first block and the second block, and 
the ejection hole and the nozzle are configured such that the carrier gas introduced into the gap is ejected via the ejection hole together with the liquid source ejected via the nozzle.
Claim 3: wherein the atomizer is made of synthetic resin, and 
the atomizer is in contact with the first quartz body to seal an end portion thereof and is connected to the vaporization vessel to close an opening portion thereof.

	‘306 is silent on the material of the injector 30.

‘266 is an analogous art in the field of LIQUID RAW MATERIAL VAPORIZER AND FILM-FORMING DEVICE USING IT (English translation, title), particularly a type in which a raw material discharged into droplets (mist) is vaporized by being placed on the flow of a carrier gas and sprayed on a vaporization surface ([0003], last sentence). ‘266 teaches that the liquid source supply unit 300A is provided with a liquid source channel 310 extending vertically from the upper surface to the inside, and a carrier gas channel 312 extending horizontally from the side to the inside. A liquid source supply pipe 112 is connected to one end of the liquid source channel 310, and a carrier gas supply pipe 122 is connected to one end of the carrier gas channel 312 ([0037], Fig. 2 shows two blocks and the liquid source supply pipe 112 and the carrier gas supply pipe are attached at the upper block, same Applicants’ Fig. 3), the carrier gas injection port 320 is formed at the bottom thereof. The carrier gas outlet 320 is formed in the vicinity of the outlet 316 at the tip of the outlet nozzle 314 so as to surround the outlet 316. As a result, the carrier gas can be ejected from around the ejection port 316, and the liquid material droplets ejected from the ejection port 316 are surely made to fly toward the vaporization unit 300B and provided in the vaporization unit 300B ([0042], therefore, the claimed “gap”), The contact portions between the sleeve member 342 and the upstream end wall member 332 and the downstream end wall member 334 are respectively sealed by a seal member 348 such as a metal O-ring ([0049], therefore, the liquid source supply unit 300A is also sealed relative to the vaporization unit 300B) and a substantially cylindrical housing 330 ([0043]), As a constituent material of the discharge nozzle 314, a synthetic resin such as a polyimide resin having resistance to an organic solvent … If the discharge nozzle 314 is made of synthetic resin, heat can be prevented from being conducted from the surroundings to the liquid raw material before being discharged. In particular, the use of polyimide resin makes it difficult for liquid raw material residues (precipitates) to adhere to the discharge nozzle 314, thereby preventing nozzle clogging ([0040]),  for the purpose of provide a liquid source vaporizer that can prevent clogging without being vaporized and a film forming apparatus using the same ([0012]).
 
Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have replaced the spray nozzle 7 of ‘923 with the two blocks cylindrical liquid source supply unit 300A including a synthetic resin nozzle, as taught by ‘266, as the material for the injector 30 of ‘306, for the purpose of preventing heat removal and preventing clogging, as taught ‘266 ([0040]). Note as the cylindrical liquid source supply unit 300A is considered as the atomizer without protrusion into the vaporizer, the imported quartz from ‘687 would have in contact with the atomizer (part of claim 3).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over ‘306, ‘687, ‘669, ‘249, ‘587, ‘002, and ‘266, as being applied to claims 2-3 rejection above, further in view of Yamazaki et al. (US 20040123804, hereafter ‘804).
‘266 is silent on the fixing means that hold the two blocks of the liquid source supply unit 300A together. The combination of ‘306, ‘687, ‘669, ‘249, ‘587, ‘002, and ‘266 does not teach the limitations of:
Claim 4: further comprising: an elastic body attached to the atomizer and configured to press the atomizer toward the end portion of the first quartz body.  
Claim 5: further comprising: an elastic body attached to the second block and configured to press the second block toward the first block and an end portion of the first quartz body.  
Claim 6: wherein one end portion of the elastic body is attached to a structure whose relative position with respect to the first portion of the metal block is fixed, and the other end portion of the elastic body is attached to the atomizer.

‘804 is an analogous art in the field of a vapor deposition system of film formation systems … an evaporation source holder (abstract). ‘804 teaches that A second container has two portions of an upper portion (721a) used for transporting and a lower portion (721b) and comprises fixing means 706 for fixing a first container over top of the second container; a spring 705 for applying pressure to the fixing means (Fig. 8A, [0069]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added fixing means 706 with spring 705, as taught by ‘804, to fix the two blocks of the liquid source supply unit 300A of ‘266, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over ‘306, ‘687, ‘669, ‘249, ‘587, and ‘002 as being applied to claim 1 rejection above, further in view of Merry et al. (US 20080220150, hereafter ‘150).
The combination of ‘‘306, ‘687, ‘669, ‘249, ‘587, and ‘002 does not teach the limitations of:
Claims 8: further comprising a spacer made of a heat-resistant rubber and provided between the first quartz body and the first portion of the metal block.

‘150 is an analogous art in the field of MICROBATCH DEPOSITION CHAMBER WITH RADIANT HEATING (title) relate to the deposition of films onto semiconductor substrates ([0002]). ‘150 teaches that direct contact between the quartz and metal base ring and clamp rings is prevented using o-rings (not shown) and polymer barrier rings (not shown) ([0038]). Note a base ring 105. The base ring 105 may be made of stainless steel, and the upper and lower domes 100, 119 may be made of a transparent material, such as high-purity quartz (Fig. 4A, [0037]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added o-rings between the stainless steel container 40 of ‘306 and the imported quartz cover from of ‘687, for the purpose of preventing direct contact, as taught by ‘150 ([0038]). Note a person of ordinary skill would have known the direct metal and glass contact may damage the glass.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over ‘306, ‘687, ‘669, ‘249, ‘587, ‘002, and ‘266, as being applied to claim 3 rejection above, further in view of ‘150.
The combination of ‘‘306, ‘687, ‘669, ‘249, ‘587, ‘002, and ‘266 does not teach the limitations of:
Claims 14: further comprising a sealing part provided in a region surrounded by the first quartz body, the atomizer and the first portion of the metal block such that the sealing part contacts with the first quartz body, the atomizer and the first portion of the metal block.

	‘306 teaches The bottom of the container 40 is provided with a flange 40a, on which a lid 49 is connected in an airtight contact state through an O-ring 49b fitted in a groove 49a formed on the lid 49 ([0040], last sentence) but does not teach an O-ring to seal against the injector/atomizer 30.

	‘266 further teaches that the contact portions between the sleeve member 342 and the upstream end wall member 332 and the downstream end wall member 334 are respectively sealed by a seal member 348 such as a metal O-ring. Thereby, the vaporization space 350 inside the sleeve member 342 and the installation space of the outside radiant heater 370 are sealed ([0049]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added o-ring 348 of ‘266 to seal against the injector/atomizer 30, for the purpose of easy disassembly of the injector/atomizer 30.

‘150 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have arranged the imported O-ring 348 from ‘266 that in contact with injector/atomizer in between the stainless steel container 40 of ‘306 and the imported quartz cover from of ‘687, for the purpose of preventing direct contact, as taught by ‘150 ([0038]). 

For the limitations of claim 15: wherein the end portion of the first quartz body is projected from an end portion of the first portion of the metal block facing the atomizer. There is limited two choices of arranging the first quartz body or the first metal block being longer/projected, based KSR rationale.
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over ‘306, ‘687, ‘669, ‘249, ‘587, and ‘002 as being applied to claims 1 and 17 rejection above, further in view of Nguyen (US 6572707, hereafter ‘707).
The combination of ‘‘306, ‘687, ‘669, ‘249, ‘587, and ‘002 does not teach the limitations of:
Claims 16: wherein the top end of the second quartz body is formed in spherical shape without a flat surface.  

‘707 is an analogous art in the field of A vaporizer is provided for vaporizing sensitive liquid precursors in semiconductor processing applications. The vaporizer uses high flow conductance with large flow area to avoid precursor decomposition. The vaporizer also uses efficient heat conduction to avoid local cold spots due to the heat loss because of the transformation from the liquid to gas phase. The vaporizer convex surface configuration also allow a more uniform distribution of the vaporized liquid precursor (abstract). Fig. 3 of ‘707 shows the contour of the top surface 140 of the vaporizer is spherical.

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have changed the shape of the heat-exchange lower block 31 with a spherical top contour of ‘707, for the purpose of more uniform distribution of the vaporized liquid precursor, as taught by ‘707 (abstract) and/or for its obvious change of shape.  A change of shape is generally recognized as being within the ordinary level of skill in the art.  In re Dailey, 357 F.2nd 669, 149 USPQ 1966.

‘707 also teaches that the through hole diameter being larger than 1/64 of an inch for preventing clogging due to the decomposition of the precursor (col. 3, lines 45-47, larger than about 0.4 mm and an effect parameter). It would have been obvious to optimize the gap between the stainless steel container 40 and the stainless steel hollow casing 31a to the claimed “wherein a length of a gap between the first quartz body and the second quartz body ranges from 0.5 mm to 2 mm” of claim 18.  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over ‘306, ‘687, ‘669, ‘249, ‘587, and ‘002,  as being applied to claim 1 rejection above, further in view of Mayeda et al. (US 5497727, hereafter ‘727).
The combination of ‘‘306, ‘687, ‘669, ‘249, ‘587, and ‘002 does not teach the limitations of:
Claim 19: further comprising a heat transfer paste arranged between the first quartz body and the first portion of the metal block.

‘727 is an analogous art in the field of cooling element for a semiconductor fabrication chamber (title). ‘727 teaches that a metallic braid or fillet 64, as shown in FIG. 4A, may be disposed between the quartz flange 18 and the lower surface of the cooling assembly 16 to accommodate unevenness in a surface of the quartz flange 18 and to improve the thermal contact between the quartz flange 18 and the cooling assembly 16. An additional layer of thermally conductive and/or infrared absorptive paste or other resilient material may also be applied to the contacting surfaces of the cooling assembly 16 and the quartz flange 18 (col. 7, lines 30-38), one preferred embodiment of the cooling assembly 16 is preferably constructed using two metal members welded together to form a hollow structure. In FIG. 4A, an upper C-channel member 40 and a lower C-channel member 42, being generally equivalent in dimension, are welded together at mating surfaces 48 (col. 6, lines 60-64). In other words, the thermal conductive paste is between quartz flange 18 and metal member 40 of the cooling assembly 16 to improve thermal contact. Therefore, ‘727 is also solving similar problem of thermal contact between quartz and metal.

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added a thermal conductive paste or other resilient material, as taught by ‘727, between the stainless steel container 40 and the imported quartz cover from ‘687, for the purpose of accommodating unevenness in a surface of the quartz and improving thermal contact, as taught by ‘727 (col. 7, lines 30-35).
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over ‘306, ‘687, ‘669, ‘249, ‘587, ‘002, and ‘727,  as being applied to claim 19 rejection above, further in view of ‘150.
The combination of ‘‘306, ‘687, ‘669, ‘249, ‘587, ‘002 and ‘727 does not teach the limitations of:
	Claim 20: further comprising a gap between the first quartz body and the first portion of the metal block such that the first quartz body is separated without contact with the first portion of the metal block by the gap therebetween.  


‘150 is an analogous art as discussed above. 

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added o-rings between the stainless steel container 40 of ‘306 and the imported quartz cover from of ‘687, for the purpose of preventing direct contact, as taught by ‘150 ([0038]). Note a person of ordinary skill would have known the direct metal and glass contact may damage the glass.

As a result, the thermal conductive paste imported from ‘727 would have been in the gap formed by the imported O-ring (the limitation of claim 21: “wherein the gap between the first quartz body and the first portion of the metal block is filled with a heat transfer paste”). 
Alternatively, claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over ‘306, ‘687, ‘669, ‘249, ‘587, ‘002, ‘727, and ‘150, as being applied to claim 20 rejection above, further in view of Mountsier et al. (US 5810933, hereafter ‘933).
In case Applicants argue that ‘727’s thermal conductive paste is not in the gap formed by a spacer and the combination of ‘‘306, ‘687, ‘669, ‘249, ‘587, ‘002, ‘727, and ‘150 does not teach the limitations of:
Claim 21: wherein the gap between the first quartz body and the first portion of the metal block is filled with a heat transfer paste.

‘933 is an analogous art in the field of sputter etching of the wafer, and or plasma enhanced chemical vapor deposition (PECVD) on the wafer (col. 4, lines 32-34), Wafer Cooling Device (title) with heat transfer surface (abstract). ‘944 teaches that WCD 48 includes a ceramic disk 52, a first layer 54 of a thermally conductive paste, a metallic support disk 56 formed of aluminum, a second layer 58 of a thermally conductive paste, and a metallic cooling disk 60 formed of brass (Fig. 2, col. 3, line 67 to col. 4, line 4, note the metal ceramic interface need conductive paste), O-rings 55 and 59 are used to form a seal between ceramic disk 52 and metallic support disk 56, which isolate first layer 54 of thermally conductive paste from the vacuum process environment (col. 4, lines 10-13), for the purpose of the heat transfer capability (col. 16, lines 29-30)

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added a thermal conductive paste in the gap formed by the O-ring, as taught by ‘933, between the stainless steel container 40 and the imported quartz cover from ‘687, for the purpose of improving heat transfer capability, as taught by ‘933 (col. 16, lines 29-30).
Response to Arguments
Applicant's arguments filed 07/21/2022 have been fully considered but they are not convincing in light of the new grounds of rejection above.
In regarding to 112(a) rejection, see the bottom of page 7, Applicants amendment overcomes the rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20060144338 is cited for stainless steel chamber 30 from atomizer 16 (Fig. 1 and [0026]).

US 20120071001 is cited for external heater (Fig. 2) for DRAM oxide using the same material ([0064]) as ‘923.


US 4606905 is cited for hydrogen peroxide corrodes Al reactor wall (col. 1, lines 32-34).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEATH T CHEN/Primary Examiner, Art Unit 1716